Exhibit 10.3

EXECUTION VERSION

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (including all exhibits hereto and as may be
amended, supplemented or amended and restated from time to time in accordance
with the terms hereof, this “Agreement”) is made and entered into as of October
12, 2016, by and among Goodrich Petroleum Corporation, a corporation
incorporated under the laws of Delaware (the “Company”), and the other parties
signatory hereto and any additional parties identified on the signature pages of
any joinder agreement executed and delivered pursuant hereto (each a “Holder”
and collectively, the “Holders”).

WHEREAS, the Company and certain affiliated debtors (collectively, the
“Debtors”) filed a Plan of Reorganization pursuant to Chapter 11 of the United
States Bankruptcy Code, on August 12, 2016 which, as amended, was confirmed by
the United States Bankruptcy Court for the Southern District of Texas Houston
Division on September 28, 2016 (including all exhibits, schedules and
supplements thereto and as amended from time to time, the “Plan”);

WHEREAS, in connection with the Company’s emergence from bankruptcy pursuant to
the Plan, the Initial Holders agreed to purchase the Initial Notes (as defined
below) from the Company and in connection therewith will receive certain
warrants (the “Warrants”) from the Company; and

WHEREAS, the Company and the Initial Holders have agreed to enter into this
Agreement pursuant to which the Company shall grant the Initial Holders
registration rights with respect to the Registrable Securities in furtherance of
the foregoing.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein that are
defined in the Plan have the meanings given such terms in the Plan. As used in
this Agreement, the following terms shall have the following meanings:

“Advice” has the meaning set forth in Section 15(c).

“Affiliate” means, with respect to any person, any other person which directly
or indirectly controls, is controlled by, or is under common control with, such
person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly (including through one or more intermediaries), of the power or
authority to direct or cause the direction of management, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 promulgated under the Securities Act, as such
definition may be amended from time to time.

 

1



--------------------------------------------------------------------------------

“beneficially own” (and related terms such as “beneficial ownership” and
“beneficial owner”) shall have the meaning given to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, and any Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule.

“Board” means the Board of Directors of the Company.

“Business Day” means any day, other than a Saturday or Sunday or a day on which
commercial banks in New York City are required by law to be closed.

“Commission” means the Securities and Exchange Commission.

“Common Stock” means the shares of the Company’s common stock, par value $0.01
per share, and any securities into which such shares of common stock may
hereinafter be reclassified.

“Company” has the meaning set forth in the Preamble.

“Conversion Shares” means the shares of Common stock issuable upon conversion of
the Notes.

“Counsel to the Holders” means (i) with respect to any Demand Registration, the
counsel selected by the Holders of a majority of the Registrable Securities
initially requesting such Demand Registration and (ii) with respect to any
Underwritten Takedown or Piggyback Registration, the counsel selected by the
Majority Holders.

“Demand Registration Request” has the meaning set forth in Section 4(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Equity Holders” means, collectively, each Person that is a “Holder” (as defined
in the Equity Registration Rights Agreement) as of the relevant determination
date.

“Equity Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof)
made and entered into as of the date hereof, by and among the Company and
certain stockholders of the Company who were issued shares of the Company’s
Common Stock in the Plan.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Form S-1” means form S-1 under the Securities Act, or any other form hereafter
adopted by the Commission for the general registration of securities under the
Securities Act.

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

 

2



--------------------------------------------------------------------------------

“Form S-4” means form S-4 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-4.

“Form S-8” means form S-8 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-8.

“FINRA” has the meaning set forth in Section 9.

“Grace Period” has the meaning set forth in Section 6(a)(B).

“Holder” or “Holders” has the meaning set forth in the Preamble. A Person shall
cease to be a Holder hereunder at such time as it ceases to hold any Registrable
Securities.

“Indemnified Party” has the meaning set forth in Section 11(c).

“Indemnifying Party” has the meaning set forth in Section 11(c).

“Initial Holders” means the Holders as of the date hereof.

“Initial Notes” means the $40 million of 13.5% Convertible Senior Secured Second
Lien Notes of the Company issued pursuant to the indenture, dated the date
hereof, among the Company, the guarantors named therein, and Wilmington Trust,
National Association, as trustee, purchased by the Initial Holders.

“Initial Shelf Expiration Date” has the meaning set forth in Section 2(d).

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Losses” has the meaning set forth in Section 11(a).

“Majority Holders” means, with respect to any Underwritten Offering, the holders
of a majority of the Registrable Securities to be included in such Underwritten
Offering held by all Holders that have made the request requiring the Company to
conduct such Underwritten Offering (but not including any Holders that have
exercised “piggyback” rights hereunder to be included in such Underwritten
Offering).

“Notes” means the Initial Notes and the PIK Notes.

“Other Holder” has the meaning set forth in Section 7(b).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Piggyback Notice” has the meaning set forth in Section 7(a).

“Piggyback Offering” has the meaning set forth in Section 7(a).

 

3



--------------------------------------------------------------------------------

“PIK Notes” means any additional notes issued as payment-in-kind on the Initial
Notes or on any previously issued PIK Notes.

“Plan” has the meaning set forth in the Preamble.

“Plan Effective Date” shall mean the date on which the Plan becomes effective.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

“Registrable Securities” means, collectively, (a) all Notes issued to any Holder
or to any Affiliate or Related Fund of any Holder, either directly or pursuant
to a joinder or assignment (including any Conversion Shares issued or issuable
upon the conversion of such Notes), and any additional Notes (including any
Conversion Shares issued or issuable upon the conversion of such Notes) acquired
by any Holder, Affiliate or Related Fund of any Holder in open market or other
purchases after the Plan Effective Date and (b) any additional Notes, Conversion
Shares or shares of Common Stock paid, issued or distributed in respect of any
such Notes or Conversion Shares by way of pay-in-kind interest, dividend, split
or distribution, or in connection with a combination of securities, and any
security into which such Notes or Conversion Shares shall have been converted or
exchanged in connection with a recapitalization, reorganization,
reclassification, merger, consolidation, exchange, distribution or otherwise;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute Registrable Securities upon the earliest to occur of:
(i) the date on which such securities are disposed of pursuant to an effective
Registration Statement; (ii) the date on which such securities are disposed of
pursuant to Rule 144 (or any similar provision then in effect) promulgated under
the Securities Act; and (iii) the date on which such Registrable Securities
cease to be outstanding.

“Registration Statement” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to such Registration Statements, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in such Registration Statements.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager.

 

4



--------------------------------------------------------------------------------

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Selling Stockholder Questionnaire” means a questionnaire reasonably adopted by
the Company from time to time.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Smaller Reporting Company” means a “smaller reporting company” as defined in
Item 10(f) of Regulation S-K, as such definition may be amended from time to
time.

“Transfer” has the meaning set forth in Section 13.

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(f).

“Warrant Holders” means, collectively, each Person that is a “Holder” (as
defined in the Warrant Registration Rights Agreement) as of the relevant
determination date.

“Warrant Registration Rights Agreement” means that certain registration rights
agreement (including all exhibits thereto and as may be amended, supplemented or
amended and restated from time to time in accordance with the terms thereof,
made and entered into as of the date hereof, by and among the Company and the
persons to whom the Warrants are issued on the date hereof.

 

5



--------------------------------------------------------------------------------

2. Initial Shelf Registration.

(a) The Company shall prepare a Shelf Registration Statement (the “Initial Shelf
Registration Statement”), and shall include in the Initial Shelf Registration
Statement the Registrable Securities of each Holder who shall request inclusion
therein of some or all of their Registrable Securities by checking the
appropriate box on the signature page of such Holder hereto or by written notice
to the Company no later than 45 days after the Plan Effective Date. The Company
shall file the Initial Shelf Registration Statement with the Commission on or
prior to the 120th day following the Plan Effective Date; provided, however,
that the Company shall not be required to include in the Initial Shelf
Registration Statement the Registrable Securities of any Holder unless such
Holder otherwise timely complies with the requirements of this Agreement with
respect to the inclusion of such Registrable Securities in the Initial Shelf
Registration Statement.

(b) The Company shall include in the Initial Shelf Registration Statement all
Registrable Securities whose inclusion has been timely requested as aforesaid;
provided, however, that the Company shall not be required to include an amount
of Registrable Securities in excess of the amount as may be permitted to be
included in such Registration Statement under the rules and regulations of the
Commission and the applicable interpretations thereof by the staff of the
Commission.

(c) The Initial Shelf Registration Statement shall be on Form S-1; provided,
however, that, if the Company becomes eligible to register the Registrable
Securities for resale by the Holders on Form S-3 (including without limitation a
Form S-3 filed as an Automatic Shelf Registration Statement), the Company shall
be entitled to amend the Initial Shelf Registration Statement to a Shelf
Registration Statement on Form S-3 or file a Shelf Registration Statement on
Form S-3 in substitution of the Initial Shelf Registration Statement as
initially filed.

(d) The Company shall use its reasonable efforts to cause the Initial Shelf
Registration Statement to be declared effective by the Commission as promptly as
practicable, and in any event not later than the 365th day following the Plan
Effective Date, and shall use its reasonable efforts to keep such Shelf
Registration Statement continuously effective, and not subject to any stop
order, injunction or other similar order or requirement of the Commission, until
the earlier of (i) the date the Company (A) is eligible to register the
Registrable Securities for resale by Holders on Form S-3 or is a Smaller
Reporting Company eligible to incorporate by reference pursuant to Item 12(b) of
Form S-1 and (B) has filed such Registration Statement with the Commission and
such Registration Statement has been declared effective and (ii) the date that
all Registrable Securities covered by the Initial Shelf Registration Statement
shall cease to be Registrable Securities (such earlier date, the “Initial Shelf
Expiration Date”). In the event of any stop order, injunction or other similar
order or requirement of the Commission relating to the Initial Shelf
Registration Statement, if any Registrable Securities covered by the Initial
Shelf Registration Statement remain unsold, the period during which the Initial
Shelf Registration Statement shall be required to remain effective will be
extended by the number of days during which such stop order, injunction or
similar order or requirement is in effect.

(e) If the Initial Shelf Registration Statement is on Form S-1, then for so long
as any Registrable Securities covered by the Initial Shelf Registration
Statement remain unsold, the Company will file any supplements to the Prospectus
or post-effective amendments

 

6



--------------------------------------------------------------------------------

required to be filed by applicable law in order to incorporate into such
Prospectus any Current Reports on Form 8-K necessary or required to be filed by
applicable law, any Quarterly Reports on Form 10-Q or any Annual Reports on Form
10-K filed by the Company with the Commission, or any other information
necessary so that (i) the Initial Shelf Registration Statement shall not include
any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements therein not misleading, and (ii) the
Company complies with its obligations under Item 512(a)(1) of Regulation S-K;
provided, however, that these obligations remain subject to the Company’s rights
under Section 6.

(f) Upon the demand of one or more Holders, the Company shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner and subject to the conditions
described in Section 5 of this Agreement, provided that either (i) the principal
amount of Registrable Securities to be included in such “takedown” shall equal
at least twenty percent (20%) of the outstanding Registrable Securities held by
all Holders or (ii) the Registrable Securities requested to be sold by the
Holders in such “takedown” shall have an anticipated aggregate offering price
(before deducting underwriting discounts and commission) of at least $15
million.

3. Subsequent Shelf Registration Statements

(a) After (i) the Effective Date of the Initial Shelf Registration Statement and
prior to the Initial Shelf Expiration Date and (ii) for so long as any
Registerable Securities remain outstanding, the Company shall use its reasonable
efforts to (A) ensure that it will be eligible to register the Registrable
Securities on Form S-3 after the Initial Shelf Expiration Date, and (B) meet the
requirements of General Instruction VII of Form S-1 after the Initial Shelf
Expiration Date.

(b) After the Initial Shelf Expiration Date and for so long as any Registerable
Securities remain outstanding, the Company shall use its reasonable efforts to
(A) be eligible and/or to maintain its eligibility to register the Registrable
Securities on Form S-3, and (B) meet the requirements of General Instruction VII
of Form S-1.

(c) After the Initial Shelf Expiration Date, if there is not an effective
Registration Statement which includes the Registrable Securities that is
currently outstanding, the Company shall (i) if the Company is eligible to
register the Registrable Securities on Form S-3, promptly file a Shelf
Registration Statement on Form S-3 and use its reasonable efforts to cause such
Registration Statement to be declared effective, (ii) if the Company is a
Smaller Reporting Company eligible to incorporate by reference pursuant to Item
12(b) of Form S-1, promptly file a Shelf Registration Statement on Form S-1 and
use its reasonable efforts to cause such Registration Statement to be declared
effective or (iii) promptly file a Shelf Registration Statement on Form S-1 and
use its reasonable efforts to cause such Registration Statement to be declared
effective and for so long as any Registrable Securities covered by such Shelf
Registration on Form S-1 remain unsold, the Company will file any supplements to
the Prospectus or post-effective amendments required to be filed by applicable
law in order to incorporate into such Prospectus any Current Reports on Form 8-K
necessary or required to be filed by applicable law, any Quarterly Reports on
Form 10-Q or any Annual Reports on Form 10-K filed by the Company with the
Commission, or any other information necessary so that

 

7



--------------------------------------------------------------------------------

(x) such Shelf Registration shall not include any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements therein not misleading, and (y) the Company complies with its
obligations under Item 512(a)(1) of Regulation S-K; provided, however, that
these obligations remain subject to the Company’s rights under Section 6.

4. Demand Registration

(a) At any time and from time to time on or following the Plan Effective Date,
any Holder or group of Holders may request in writing (“Demand Registration
Request”) that the Company effect the registration of all or part of such
Holder’s or Holders’ Registrable Securities with the Commission under and in
accordance with the provisions of the Securities Act. The Company will file a
Registration Statement covering such Holder’s or Holders’ Registrable Securities
requested to be registered, and shall use its reasonable efforts to cause such
Registration Statement to be declared effective, as promptly as practicable
after receipt of such request; provided, however, that the Company will not be
required to file a Registration Statement pursuant to this Section 4(a):

(A) unless either (i) the principal amount of Registrable Securities requested
to be registered on such Registration Statement equals at least twenty percent
(20%) of the outstanding Registrable Securities held by all Holders or (ii) the
Registrable Securities requested to be sold by the Holders pursuant to such
Registration Statement have an anticipated aggregate gross offering price
(before deducting underwriting discounts and commission) of at least $10
million;

(B) if the Registrable Securities requested to be registered are already covered
by an existing and effective Registration Statement and such Registration
Statement may be utilized for the offer and sale of the Registrable Securities
requested to be registered;

(C) if a registration statement filed by the Company shall have previously been
initially declared effective by the Commission within the one hundred eighty
(180) days preceding the date such Demand Registration Request is made; and

(D) if the number of Demand Registration Requests previously made pursuant to
this Section 4(a) shall equal or exceed five (5); provided, however that a
Demand Registration Request shall not be considered made for purposes of this
clause (D) unless the requested Registration Statement has been declared
effective by the Commission for more than 75% of the full amount of Registrable
Securities for which registration has been requested.

(b) A Demand Registration Request shall specify (i) the then-current name and
address of such Holder or Holders, (ii) the aggregate amount of Registrable
Securities requested to be registered, (iii) the total amount of Registrable
Securities then beneficially owned by such Holder or Holders, and (iv) the
intended means of distribution. If at the time the Demand Registration Request
is made the Company appears, based on public information available to such
Holder or Holders, eligible to use Form S-3 for the offer and sale of the
Registrable Securities, the Holder or Holders making such request may request
that the

 

8



--------------------------------------------------------------------------------

registration be in the form of a Shelf Registration Statement (for the avoidance
of doubt, the Company shall not be under the obligation to file a Shelf
Registration on Form S-3 if, upon the advice of its counsel, it is not eligible
to make such a filing).

(c) The Company may satisfy its obligations under Section 4(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Company under the Securities Act, so that such amended
registration statement will permit the disposition (in accordance with the
intended methods of disposition specified as aforesaid) of all of the
Registrable Securities for which a Demand Registration Request has been properly
made under Section 4(b) hereof. If the Company so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 4(a) hereof; provided, however that the Effective Date of
the amended registration statement, as amended pursuant to this Section 4(c)
shall be the “the first day of effectiveness” of such Registration Statement for
purposes of determining the period during which the Registration Statement is
required to be maintained effective in accordance with Section 4(e) hereof.

(d) Within ten (10) days after receiving a Demand Registration Request, the
Company shall give written notice of such request to all other Holders of
Registrable Securities and shall, subject to the provisions of Section 5(c) in
the case of an Underwritten Offering, include in such registration all such
Registrable Securities with respect to which the Company has received written
requests for inclusion therein within fifteen (15) days after the Company’s
giving of such notice, provided that such Registrable Securities are not already
covered by an existing and effective Registration Statement that may be utilized
for the offer and sale of the Registrable Securities requested to be registered
in the manner so requested.

(e) The Company will use its reasonable efforts to keep a Registration Statement
that has become effective as contemplated by this Section 4 continuously
effective, and not subject to any stop order, injunction or other similar order
or requirement of the Commission:

(A) in the case of a Registration Statement other than a Shelf Registration
Statement, until all Registrable Securities registered thereunder have been sold
pursuant to such Registration Statement, but in no event later than two hundred
seventy (270) days from the Effective Date of such Registration Statement; and

(B) in the case of a Shelf Registration Statement, until the earlier of: (x)
three (3) years following the Effective Date of such Shelf Registration
Statement; and (y) the date that all Registrable Securities covered by such
Shelf Registration Statement shall cease to be Registrable Securities;

provided, however, that in the event of any stop order, injunction or other
similar order or requirement of the Commission relating to any Shelf
Registration Statement, if any Registrable Securities covered by such Shelf
Registration Statement remain unsold, the period during which such Shelf
Registration Statement shall be required to remain effective will be extended by
the number of days during which such stop order, injunction or similar order or
requirement is in effect; provided further, however, that if any Shelf
Registration Statement was initially declared effective on Form S-3 and, prior
to the date determined pursuant to Section 4(e)(B), the Company becomes
ineligible to use Form S-3, the period during which such Shelf Registration

 

9



--------------------------------------------------------------------------------

Statement shall be required to remain effective will be extended by the number
of days during which the Company did not have an effective Registration
Statement covering unsold Registrable Securities initially registered on such
Shelf Registration Statement.

(f) The Holder or Holders making a Demand Registration Request may, at any time
prior to the Effective Date of the Registration Statement relating to such
registration, revoke their request for the Company to effect the registration of
all or part of such Holder’s or Holders’ Registrable Securities by providing a
written notice to the Company. If, pursuant to the preceding sentence, the
entire Demand Registration Request is revoked, then, at the option of the Holder
or Holders who revoke such request, either (i) such Holder or Holders shall
reimburse the Company for all of its reasonable and documented out-of-pocket
expenses incurred in the preparation, filing and processing of the Registration
Statement, which out-of-pocket expenses, for the avoidance of doubt, shall not
include overhead expenses and which requested registration shall not count as
one of the permitted Demand Registration Requests hereunder or (ii) the
requested registration that has been revoked will be deemed to have been
effected for purposes of Section 4(a).

(g) If a Registration Statement filed pursuant to this Section 4 is a Shelf
Registration Statement, then upon the demand of one or more Holders, the Company
shall facilitate a “takedown” of Registrable Securities in the form of an
Underwritten Offering, in the manner and subject to the conditions described in
Section 5 of this Agreement, provided that either (i) the principal amount of
Registrable Securities to be included in such “takedown” shall equal at least
twenty percent (20%) of the outstanding Registrable Securities held by all
Holders or (ii) the Registrable Securities requested to be sold by the Holders
in such “takedown” shall have an anticipated aggregate offering price (before
deducting underwriting discounts and commission) of at least $15 million.

5. Procedures for Underwritten Offerings. The following procedures shall govern
Underwritten Offerings pursuant to Section 2(f) or Section 4(g), whether in the
case of an Underwritten Takedown or otherwise.

(a) (i) The Majority Holders shall select one or more investment banking firm(s)
of national standing to be the managing underwriter or underwriters for any
Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Company, which consent shall not
be unreasonably withheld, conditioned or delayed and (ii) the Company shall
select one or more investment banking firms of national standing to be the
managing underwriter or underwriters for any other Underwritten Offering with
the consent of the Majority Holders, which consent shall not be unreasonably
withheld, conditioned or delayed.

(b) All Holders proposing to distribute their securities through an Underwritten
Offering, as a condition for inclusion of their Registrable Securities therein,
shall agree to enter into an underwriting agreement with the underwriters;
provided, however that the underwriting agreement is in customary form and
reasonably acceptable to the Majority Holders and provided, further, however
that no Holder of Registrable Securities included in any Underwritten Offering
shall be required to make any representations or warranties to the Company or
the underwriters (other than representations and warranties regarding (i) such

 

10



--------------------------------------------------------------------------------

Holder’s ownership of its Registrable Securities to be sold or transferred,
(ii) such Holder’s power and authority to effect such transfer and (iii) such
matters pertaining to compliance with securities laws as may be reasonably
requested).

(c) If the managing underwriter or underwriters for an Underwritten Offering
pursuant to a Demand Registration or an Underwritten Takedown advises the
Holders that the total amount of Registrable Securities or other shares of
Common Stock permitted to be registered is such as to materially adversely
affect the success of such Underwritten Offering, the amount of Registrable
Securities or other shares of Common Stock to be registered on such Registration
Statement will be reduced as follows: first, the Company shall reduce or
eliminate the securities of the Company to be included by any Person other than
a Holder, an Equity Holder, a Warrant Holder or the Company; second, the Company
shall reduce or eliminate any securities of the Company to be included by the
Company; third, the Company shall reduce or eliminate any securities of the
Company, other than Registrable Securities, to be included by any Equity Holder
and/or Warrant Holder entitled to participate therein on a pro rata basis based
on the total amount of such securities requested by the Equity Holders and/or
Warrant Holders to be included in the Underwritten Offering; and fourth, the
Company shall reduce the amount of Registrable Securities to be included by
Holders on a pro rata basis based on the total amount of Registrable Securities
requested by the Holders to be included in the Underwritten Offering.

(d) Within ten (10) days after receiving a request for an Underwritten Offering
constituting a “takedown” from a Shelf Registration Statement, the Company shall
give written notice of such request to all other Holders, and subject to the
provisions of Section 5(c) hereof, include in such Underwritten Offering all
such Registrable Securities with respect to which the Company has received
written requests for inclusion therein within fifteen (15) days after the
Company’s giving of such notice; provided, however that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.

(e) The Company will not be required to undertake an Underwritten Offering
pursuant to Section 2(f) or Section 4(g) if the number of Underwritten Offerings
previously made pursuant to Section 2(f) or Section 4(g) in the immediately
preceding twelve (12)-month period shall exceed three (3); provided that an
Underwritten Offering shall not be considered made for purposes of this clause
(e) unless the offering has resulted in the disposition by the Holders of at
least 75% of the amount of Registrable Securities requested to be included.

6. Grace Periods.

(a) Notwithstanding anything to the contrary herein—

(A) the Company shall be entitled to postpone the filing or effectiveness of,
or, at any time after a Registration Statement has been declared effective by
the Commission suspend the use of, a Registration Statement (including the
Prospectus included therein) if in the good faith judgment of the Board, such
registration, offering or use would reasonably be expected to materially affect
in an adverse manner or materially interfere with any bona fide material
financing of the Company or any material transaction under

 

11



--------------------------------------------------------------------------------

consideration by the Company or would require the disclosure of information that
has not been, and is not otherwise required to be, disclosed to the public and
the premature disclosure of which would materially affect the Company in an
adverse manner; provided however, that in the event such Registration Statement
relates to a Demand Registration Request or an Underwritten Offering pursuant to
Section 2(f) or Section 4(g), then the Holders initiating such Demand
Registration Request or such Underwritten Offering shall be entitled to withdraw
the Demand Registration Request or request for the Underwritten Offering and, if
such request is withdrawn, it shall not count against the limits imposed
pursuant to Section 4(a)(D) or Section 5(e) and the Company shall pay all
registration expenses in connection with such registration; and

(B) at any time after a Registration Statement has been declared effective by
the Commission and there is no duty to disclose under applicable law, the
Company may delay the disclosure of material non-public information concerning
the Company if the disclosure of such information at the time would, in the good
faith judgment of the Board, adversely affect the Company (the period of a
postponement or suspension as described in clause (A) and/or a delay described
in this clause (B), a “Grace Period”).

(b) The Company shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided that the Company shall not disclose the content of such
material non-public information to any Holder, without the express consent of
such Holder) or the need to file a post-effective amendment, as applicable, and
the date on which such Grace Period will begin, (ii) use its reasonable efforts
to terminate a Grace Period as promptly as practicable and (iii) notify the
Holders in writing of the date on which the Grace Period ends.

(c) The duration of any one Grace Period shall not exceed sixty (60) days, and
the aggregate of all Grace Periods in total during any three hundred sixty-five
(365) day period shall not exceed ninety (90) days. For purposes of determining
the length of a Grace Period, the Grace Period shall be deemed to begin on and
include the date the Holders receive the notice referred to in clause (i) of
Section 6(b) and shall end on and include the later of the date the Holders
receive the notice referred to in clause (iii) of Section 6(b) and the date
referred to in such notice. In the event the Company declares a Grace Period,
the period during which the Company is required to maintain the effectiveness of
an Initial Shelf Registration Statement or a Registration Statement filed
pursuant to a Demand Registration Request shall be extended by the number of
days during which such Grace Period is in effect.

7. Piggyback Registration

(a) If at any time, and from time to time, the Company proposes to—

(A) file a registration statement under the Securities Act with respect to an
underwritten offering of Common Stock of the Company or any securities
convertible or exercisable into Common Stock of the Company (other than with
respect to a registration statement (i) on Form S-8 or any successor form
thereto, (ii) on Form S-4 or any successor form thereto or (iii) another form
not available for registering the Registrable Securities for sale to the
public), whether or not for its own account; or

(B) conduct an underwritten offering constituting a “takedown” of a class of
Common Stock or any securities convertible or exercisable into Common Stock
registered under a shelf registration statement previously filed by the Company;

 

12



--------------------------------------------------------------------------------

the Company shall give written notice (the “Piggyback Notice”) of such proposed
filing or underwritten offering to the Holders at least twenty (20) Business
Days before the anticipated filing date. Such notice shall include the amount
and class of securities proposed to be registered or offered, the proposed date
of filing of such registration statement or the conduct of such underwritten
offering, any proposed means of distribution of such securities, any proposed
managing underwriter of such securities and a good faith estimate by the Company
of the proposed maximum offering price of such securities as such price is
proposed to appear on the front cover page of such registration statement (or,
in the case of an Underwritten Offering, would appear on the front cover page of
a registration statement), and shall offer the Holders the opportunity to
register such amount of Registrable Securities as each Holder may request on the
same terms and conditions as the registration of the Company’s and/or the
holders of other securities of the Company securities, as the case may be (a
“Piggyback Offering”). Subject to Section 7(b), the Company will include in each
Piggyback Offering all Registrable Securities for which the Company has received
written requests for inclusion within ten (10) Business Days after the date the
Piggyback Notice is given; provided, however, that in the case of the filing of
a registration statement, such Registrable Securities are not otherwise
registered pursuant to an existing and effective Shelf Registration Statement
under this Agreement; provided further, however that, in the case of an
underwritten offering in the form of a “takedown” under a shelf registration
statement, such Registrable Securities are covered by an existing and effective
Shelf Registration Statement that may be utilized for the offering and sale of
the Registrable Securities requested to be offered.

(b) The Company will cause the managing underwriter or underwriters of the
proposed offering to permit the Holders that have requested Registrable
Securities to be included in the Piggyback Offering to include all such
Registrable Securities on the same terms and conditions as any similar
securities, if any, of the Company. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such underwritten offering advises the
Company and the selling Holders in writing that, in its view, the total amount
of securities that the Company, such Holders and any other holders entitled to
participate in such offering (“Other Holders”) propose to include in such
offering is such as to materially adversely affect the success of such
underwritten offering, then:

(A) if such Piggyback Offering is an underwritten primary offering by the
Company for its own account, the Company will include in such Piggyback
Offering: (i) first, all securities to be offered by the Company; (ii) second,
up to the full amount of securities requested to be included in such Piggyback
Offering by the Holders and the Equity Holders and the Warrant Holders entitled
to participate in such offering, allocated pro rata among such holders on the
basis of the amount of securities requested to be included therein by each such
holder; and (iii) third, up to the full amount of securities requested to be
included in such Piggyback Offering by all other Other Holders;

(B) if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights (including pursuant to a
Demand

 

13



--------------------------------------------------------------------------------

Registration Request), the Company will include in such registration: (i) first,
all securities of the Other Holders exercising “demand” rights (including
pursuant to a Demand Registration Request) requested to be included therein;
(ii) second, up to the full amount of securities requested to be included in
such Piggyback Offering by the Holders and the Equity Holders and the Warrant
Holders entitled to participate in such offering (except for any of the
foregoing groups to the extent such group was the group exercising such “demand”
right), allocated pro rata among such holders on the basis of the amount of
securities requested to be included therein by each such holder; (iii) third, up
to the full amount of securities proposed to be included in the registration by
the Company; and (iv) fourth, up to the full amount of securities requested to
be included in such Piggyback Offering by any other Other Holders entitled to
participate therein, allocated pro rata among such other Other Holders on the
basis of the amount of securities requested to be included therein by each such
other Other Holder;

such that, in each case, the total amount of securities to be included in such
Piggyback Offering is the full amount that, in the view of such managing
underwriter, can be sold without materially adversely affecting the success of
such Piggyback Offering.

(c) If at any time after giving the Piggyback Notice and prior to the time sales
of securities are confirmed pursuant to the Piggyback Offering, the Company
determines for any reason not to register or delay the registration of the
Piggyback Offering, the Company may, at its election, give notice of its
determination to all Holders, and in the case of such a determination, will be
relieved of its obligation to register any Registrable Securities in connection
with the abandoned or delayed Piggyback Offering, without prejudice.

(d) Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Company, at least three (3) Business Days prior to the anticipated
Effective Date of the Registration Statement filed in connection with such
Piggyback Offering, or in the case of a Piggyback Offering constituting a
“takedown” off of a shelf registration statement, at least three (3) Business
Days prior to the anticipated date of the filing by the Company under Rule 424
of a supplemental prospectus (which shall be the preliminary supplemental
prospectus, if one is used in the “takedown”) with respect to such offering, of
its intention to withdraw from that registration; provided, however, that (i)
the Holder’s request be made in writing and (ii) the withdrawal will be
irrevocable and, after making the withdrawal, a Holder will no longer have any
right to include its Registrable Securities in that Piggyback Offering.

8. Registration Procedures. If and when the Company is required to effect any
registration under the Securities Act as provided in Sections 2(a), 4(a), 5 or 7
of this Agreement, the Company shall use its reasonable efforts to:

(a) prepare and file with the Commission the requisite Registration Statement to
effect such registration and thereafter use its reasonable efforts to cause such
Registration Statement to become and remain effective, subject to the
limitations contained herein;

 

14



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by such Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the method of disposition set forth in such Registration
Statement, subject to the limitations contained herein;

(c) (i) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto, at the Company’s expense, furnish to the Holders whose
securities are covered by the Registration Statement copies of all such
documents, other than documents that are incorporated by reference into such
Registration Statement or Prospectus, proposed to be filed and such other
documents reasonably requested by such Holders (which may be furnished by
email), and afford Counsel to the Holders a reasonable opportunity to review and
comment on such documents; and (ii) in connection with the preparation and
filing of each such Registration Statement pursuant to this Agreement, (A) upon
reasonable advance notice to the Company, give each of the foregoing such
reasonable access to all financial and other records, corporate documents and
properties of the Company as shall be necessary, in the reasonable opinion of
Counsel to the Holders and such underwriters, to conduct a reasonable due
diligence investigation for purposes of the Securities Act and Exchange Act, and
(B) upon reasonable advance notice to the Company and during normal business
hours, provide such reasonable opportunities to discuss the business of the
Company with its officers, directors, employees and the independent public
accountants who have certified its financial statements as shall be necessary,
in the reasonable opinion of Counsel to the Holders and such underwriters, to
conduct a reasonable due diligence investigation for purposes of the Securities
Act and the Exchange Act;

(d) notify each selling Holder of Registrable Securities, promptly after the
Company receives notice thereof, of the time when such Registration Statement
has been declared effective or a supplement to any Prospectus forming a part of
such Registration Statement has been filed;

(e) with respect to any offering of Registrable Securities, furnish to each
selling Holder of Registrable Securities, and the managing underwriters for such
Underwritten Offering, if any, without charge, such number of copies of the
applicable Registration Statement, each amendment and supplement thereto, the
Prospectus included in such Registration Statement (including each preliminary
Prospectus, final Prospectus, and any other Prospectus (including any Prospectus
filed under Rule 424, Rule 430A or Rule 430B promulgated under the Securities
Act and any “issuer free writing prospectus” as such term is defined under
Rule 433 promulgated under the Securities Act), all exhibits and other documents
filed therewith and such other documents as such seller or such managing
underwriters may reasonably request including in order to facilitate the
disposition of the Registrable Securities owned by such seller, and upon
request, a copy of any and all transmittal letters or other correspondence to or
received from, the Commission or any other governmental authority relating to
such offer;

 

15



--------------------------------------------------------------------------------

(f) (i) register or qualify all Registrable Securities covered by such
Registration Statement under such other securities or blue sky laws of such
states or other jurisdictions of the United States of America as the Holders
covered by such Registration Statement shall reasonably request in writing, (ii)
keep such registration or qualification in effect for so long as such
Registration Statement remains in effect and (iii) take any other action that
may be necessary or reasonably advisable to enable such Holders to consummate
the disposition in such jurisdictions of the securities to be sold by such
Holders, except that the Company shall not for any such purpose be required to
qualify generally to do business as a foreign corporation in any jurisdiction
wherein it would not but for the requirements of this subsection (f) be
obligated to be so qualified, to subject itself to taxation in such jurisdiction
or to consent to general service of process in any such jurisdiction;

(g) cause all Registrable Securities included in such Registration Statement to
be registered with or approved by such other federal or state governmental
agencies or authorities as necessary upon the opinion of counsel to the Company
or Counsel to the Holders of Registrable Securities included in such
Registration Statement to enable such Holder or Holders thereof to consummate
the disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(h) with respect to any Underwritten Offering, obtain and, if obtained, furnish
to each Holder that is named as an underwriter in such Underwritten Offering and
each other underwriter thereof, a signed

(A) opinion of outside counsel for the Company (including a customary 10b-5
statement), dated the date of the closing under the underwriting agreement and
addressed to the underwriters, reasonably satisfactory (based on the customary
form and substance of opinions of issuers’ counsel customarily given in such an
offering) in form and substance to such underwriters, if any, and

(B) “comfort” letter, dated the date of the Underwriting Agreement and another
dated the date of the closing under the underwriting agreement and addressed to
the underwriters and signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement, reasonably satisfactory (based on the
customary form and substance of “cold comfort” letters of issuers’ independent
public accountant customarily given in such an offering) in form and substance
to such Holder and such underwriters, if any,

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities;

(i) notify each Holder of Registrable Securities included in such Registration
Statement at any time when a Prospectus relating thereto is required to be
delivered under

 

16



--------------------------------------------------------------------------------

the Securities Act, upon discovery that, or upon the happening of any event as a
result of which, the Prospectus included in such Registration Statement, as then
in effect, includes an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made and for which the Company chooses to suspend the use of the Registration
Statement and Prospectus in accordance with the terms of this Agreement, at the
written request of any such Holder, promptly prepare and furnish to it a
reasonable number of copies of a supplement to or an amendment of such
Prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such Prospectus, as supplemented or amended,
shall not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(j) notify the Holders of Registrable Securities included in such Registration
Statement promptly of any request by the Commission for the amending or
supplementing of such Registration Statement or Prospectus or for additional
information;

(k) advise the Holders of Registrable Securities included in such Registration
Statement promptly after the Company receives notice or obtains knowledge of any
order suspending the effectiveness of a registration statement relating to the
Registrable Securities at the earliest practicable moment and promptly use its
reasonable efforts to obtain the withdrawal;

(l) otherwise comply with all applicable rules and regulations of the Commission
and any other governmental agency or authority having jurisdiction over the
offering of Registrable Securities, and make available to its stockholders, as
soon as reasonably practicable, an earnings statement covering the period of at
least twelve (12) months, but not more than eighteen (18) months, beginning with
the first (1st) full calendar month after the Effective Date of such
Registration Statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder and
which requirement will be deemed satisfied if the Company timely files complete
and accurate information on Form 10-Q and 10-K and Current Reports on Form 8-K
under the Exchange Act and otherwise complies with Rule 158 under the Securities
Act;

(m) provide and cause to be maintained a transfer agent and registrar for the
Registrable Securities included in a Registration Statement no later than the
Effective Date thereof;

(n) enter into such agreements (including an underwriting agreement in customary
form) and take such other actions as the Holders beneficially owning a majority
of the Registrable Securities included in a Registration Statement or the
underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including customary
indemnification; and provide reasonable cooperation, including causing at least
one (1) executive officer and a

 

17



--------------------------------------------------------------------------------

senior financial officer to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested; provided, however, that nothing in this Agreement shall require the
Company to participate in more than two (2) “road shows” in any twelve
(12)-month period and such participation shall not unreasonably interfere with
the business operations of the Company;

(o) if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such Registrable Securities provided to the Company in writing by the
managing underwriters and the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the amount of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

(p) cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such amounts and registered in such names as the
managing underwriters, or, if none, the Holders beneficially owning a majority
of the Registrable Securities being offered for sale, may reasonably request at
least three (3) Business Days prior to any sale of Registrable Securities to the
underwriters; and

(q) otherwise use its reasonable efforts to take all other steps necessary to
effect the registration of such Registrable Securities contemplated hereby.

In addition, at least ten (10) Business Days prior to the first anticipated
filing date of a Registration Statement for any registration under this
Agreement, the Company will notify each Holder of the information the Company
requires from that Holder, including any update to or confirmation of the
information contained in the Selling Stockholder Questionnaire, if any, which
shall be completed and delivered to the Company promptly upon request and, in
any event, within five (5) Business Days prior to the applicable anticipated
filing date. Each Holder further agrees that it shall not be entitled to be
named as a selling securityholder in the Registration Statement or use the
Prospectus for offers and resales of Registrable Securities at any time, unless
such Holder has returned to the Company a completed and signed Selling
Stockholder Questionnaire and a response to any requests for further information
as described in the previous sentence and, if an Underwritten Offering, entered
into an underwriting agreement with the underwriters in accordance with Section
5(b). If a Holder of Registrable Securities returns a Selling Stockholder
Questionnaire or a request for further information, in either case, after its
respective deadline, the Company shall be permitted to exclude such Holder from
being a selling security holder in the Registration Statement or any
pre-effective or post-effective

 

18



--------------------------------------------------------------------------------

amendment thereto. Each Holder acknowledges and agrees that the information in
the Selling Stockholder Questionnaire or request for further information as
described in this Section 8 will be used by the Company in the preparation of
the Registration Statement and hereby consents to the inclusion of such
information in the Registration Statement.

9. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees, or transfer taxes of any Holder) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with any stock exchange on which any Registrable Securities
are then listed for trading, (B) with respect to compliance with applicable
state securities or Blue Sky laws (including, without limitation, fees and
disbursements of counsel for the Company in connection with Blue Sky
qualifications or exemptions of the Registrable Securities and determination of
the eligibility of the Registrable Securities for investment under the laws of
such jurisdictions as requested by the Holders) and (C) if not previously paid
by the Company in connection with an Issuer Filing, with respect to any filing
that may be required to be made by any broker through which a Holder intends to
make sales of Registrable Securities with the Financial Industry Regulatory
Authority (“FINRA”) pursuant to the FINRA Rule 5110, so long as the broker is
receiving no more than a customary brokerage commission in connection with such
sale, (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the Holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) the reasonable fees and expenses incurred in
connection with any road show for underwritten offerings, (vi) Securities Act
liability insurance, if the Company so desires such insurance, and (vii) fees
and expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Company will pay the reasonable fees and disbursements of the Counsel to the
Holders, including, for the avoidance of doubt, any expenses of Counsel to the
Holders in connection with the filing or amendment of any Registration
Statement, Prospectus or free writing prospectus hereunder. Each Holder that
sells Registrable Securities pursuant to an Underwritten Offering shall bear and
pay all underwriting discounts, fees and commissions applicable to the
Registrable Securities sold for such Holder’s account.

10. Lockups.

(a) In connection with any Underwritten Takedown or underwritten registration
pursuant to a Demand Registration Request or other underwritten public offering
of equity securities by the Company, except with the written consent of the
underwriters managing such offering, no Holder who participates in such offering
or beneficially owns five percent (5%) or more of the outstanding shares of
Common Stock at such time and an amount of Registrable Securities that exceeds
three percent (3%) of the outstanding Registrable Securities held by all Holders
shall effect any public sale or distribution (including sales pursuant to
Rule 144) of equity securities of the Company, or any securities convertible
into or exchangeable or

 

19



--------------------------------------------------------------------------------

exercisable for such securities, without prior written consent from the Company,
during the seven (7) days prior to and the ninety (90)-day period beginning on
the date of closing of such offering (the “Lockup Period”), except as part of
such offering, provided, that such Lockup Period restrictions are applicable on
substantially similar terms to the Company and all of its and its subsidiaries’
executive officers and directors; provided that nothing herein shall prevent any
Holder from making a distribution of Registrable Securities to any of its
partners, members or stockholders thereof or a transfer of Registrable
Securities to an Affiliate or Related Fund that is otherwise in compliance with
the applicable securities laws, so long as such distributees or transferees, as
applicable, agree to be bound by the restrictions set forth in this Section
10(a); provided, further, that nothing herein shall prevent or restrict the
ability of any Holder from participating in any such offering, to the extent
otherwise permitted, through the exercise of “piggyback” or similar rights that
such Holder may otherwise have under the Equity Registration Rights Agreement or
Warrant Registration Rights Agreement. Each Holder agrees to execute a lock-up
agreement in favor of the Company’s underwriters to such effect and, in any
event, that the Company’s underwriters in any relevant offering shall be third
party beneficiaries of this Section 10(a). The provisions of this Section 10(a)
will no longer apply to a Holder once such Holder ceases to hold Registrable
Securities.

(b) In connection with any Underwritten Offering, the Company shall not effect
any public sale or distribution of equity securities of the Company, or any
securities convertible into or exchangeable or exercisable for such securities,
without prior written consent from the Majority Holders, during the Lockup
Period, except as part of such offering, provided, that such Lockup Period
restrictions are applicable on substantially similar terms to the Majority
Holders. The Company agrees to execute a lock-up agreement in favor of the
Majority Holders’ underwriters to such effect and, in any event, that the
Majority Holders’ underwriters in any relevant offering shall be third party
beneficiaries of this Section 10(b). Notwithstanding the foregoing, the Company
may effect a public sale or distribution of securities of the type described
above and during the periods described above if such sale or distribution is
made pursuant to registrations on Form S-4 or Form S-8 or as part of any
registration of securities or offering and sale to employees, directors or
consultants of the company and its subsidiaries pursuant to any employee stock
plan or other employee benefit plan arrangement.

11. Indemnification.

(a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify, defend and hold harmless each Holder,
the officers, directors, agents, partners, members, managers, investment
managers, stockholders, Affiliates and employees of each of them, each Person
who controls any such Holder (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) and the officers, directors, partners,
members, managers, investment managers, stockholders, agents and employees of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable costs of preparation and
investigation and reasonable attorneys’ fees) and expenses (collectively,
“Losses”), to which any of them may become subject, that arise out of or are
based upon (i) any untrue or alleged untrue statement of a material fact
contained in any Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any

 

20



--------------------------------------------------------------------------------

preliminary prospectus or (ii) any omission or alleged omission to state a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that (A) such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
upon information regarding such Holder furnished in writing to the Company by
such Holder expressly for use therein, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was provided by such Holder expressly for use in the
Registration Statement, such Prospectus or such form of Prospectus or in any
amendment or supplement thereto, or (B) in the case of an occurrence of an event
of the type specified in Section 8(i), related to the use by a Holder of an
outdated or defective Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated or defective and prior to the receipt by
such Holder of the Advice contemplated and defined in Section 15(c) below, but
only if and to the extent that following the receipt of the Advice the
misstatement or omission giving rise to such Loss would have been corrected.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an Indemnified Party (as defined in
Section 11(c)), shall survive the transfer of the Registrable Securities by the
Holders, and shall be in addition to any liability which the Company may
otherwise have.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its respective directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses, as
incurred, arising out of or are based solely upon any untrue or alleged untrue
statement of a material fact contained in any Registration Statement, any
Prospectus, or any form of prospectus, or in any amendment or supplement thereto
or in any preliminary prospectus, or arising out of or relating to any omission
or alleged omission of a material fact required to be stated therein or
necessary to make the statements therein (in the case of any Prospectus, or any
form of prospectus or supplement thereto, in light of the circumstances under
which they were made) not misleading (i) to the extent, but only to the extent,
that such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein or (ii) to the extent, but only to the extent, that
such information relates to such Holder or such Holder’s proposed method of
distribution of Registrable Securities and was provided by such Holder expressly
for use in a Registration Statement, such Prospectus or such form of Prospectus
or in any amendment or supplement thereto or (iii) in the case of an occurrence
of an event of the type specified in Section 8(i), to the extent, but only to
the extent, related to the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice contemplated in Section 15(c), but only if and to the extent that
following the receipt of the Advice the misstatement or omission giving rise to
such Loss would have been corrected. In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity shall remain in
full force and

 

21



--------------------------------------------------------------------------------

effect regardless of any investigation made by or on behalf of an Indemnified
Party (as defined in Section 11(c)), shall survive the transfer of the
Registrable Securities by the Holders, and shall be in addition to any liability
which the Holder may otherwise have.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party; provided, that the Indemnifying Party shall not be
liable for the reasonable and documented fees and expenses of more than one
separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, delayed or conditioned. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 11(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party; provided,
that the Indemnified Party shall promptly reimburse the Indemnifying Party for
that portion of such fees and expenses applicable to such actions for which such
Indemnified Party is finally judicially determined to not be entitled to
indemnification hereunder. The failure to deliver written notice to the
Indemnifying Party within a reasonable time of the commencement of any such
action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 11, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

22



--------------------------------------------------------------------------------

(d) Contribution. If a claim for indemnification under Section 11(a) or (b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party, in lieu of indemnifying
such Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 11(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 11(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

12. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Company without registration, until such time as when no
Registrable Securities remain outstanding, the Company covenants that it will
(i) file in a timely manner all reports and other documents required, if any, to
be filed by it under the Securities Act and the Exchange Act and the rules and
regulations adopted thereunder and (ii) make available information necessary to
comply with Rule 144 and Rule 144A, if available with respect to resales of the
Registrable Securities under the Securities Act, at all times, all to the extent
required from time to time to enable such Holder to sell Registrable Securities
without registration under the Securities Act within the limitation of the
exemptions provided by (x) Rule 144 and Rule 144A promulgated under the
Securities Act (if available with respect to resales of the Registrable
Securities), as such rules may be amended from time to time or (y) any other
rules or regulations now existing or hereafter adopted by the Commission. Upon
the reasonable request of any Holder of Registrable Securities, the Company will
deliver to such Holder a written statement as to whether it has complied with
such information requirements, and, if not, the specific reasons for
non-compliance.

13. Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or

 

23



--------------------------------------------------------------------------------

assignee; provided that all of the following additional conditions are
satisfied: (a) such Transfer is effected in accordance with applicable
securities laws; (b) such transferee or assignee agrees in writing to become
subject to the terms of this Agreement; and (c) the Company is given written
notice by such Holder of such Transfer, stating the name and address of the
transferee or assignee and identifying the Registrable Securities with respect
to which such rights are being transferred or assigned; and further provided,
that (i) any rights assigned hereunder shall apply only in respect of the
Registrable Securities that are Transferred and not in respect of any other
securities that the transferee or assignee may hold and (ii) any Registrable
Securities that are Transferred may cease to constitute Registrable Securities
following such Transfer in accordance with the terms of this Agreement.

14. Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

15. Miscellaneous.

(a) Remedies. Any Person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

(b) Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to any Registration Statement and shall sell the
Registrable Securities only in accordance with a method of distribution
described in each Registration Statement

(c) Discontinued Disposition. By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of a Grace Period or any event of the kind described in Section 8(i), such
Holder will forthwith discontinue disposition of such Registrable Securities
under a Registration Statement until it is advised in writing (the “Advice”) by
the Company that the use of the applicable Prospectus (as it may have been
supplemented or amended) may be resumed. The Company may provide appropriate
stop orders to enforce the provisions of this paragraph.

(d) Preservation of Rights. Except as may otherwise be contained in the Equity
Registration Rights Agreement or the Warrant Registration Rights Agreement (in
each case as of, and as in effect on, the date hereof), the Company shall not
grant any registration rights to third parties which are more favorable than or
inconsistent with the rights granted hereunder unless any such more favorable
rights are concurrently added to the rights granted hereunder.

 

24



--------------------------------------------------------------------------------

(e) No Inconsistent Agreements. The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the Holders in this Agreement.

(f) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Company and Holders
holding at least a majority of the then outstanding Registrable Securities;
provided, however, that any party may give a waiver as to itself; provided
further, however that no amendment, modification, supplement, or waiver that
disproportionately and adversely affects, alters, or changes the interests of
any Holder shall be effective against such Holder without the prior written
consent of such Holder; and provided further that the waiver of any provision
with respect to any Registration Statement or offering may be given by Holders
holding at least a majority of the then outstanding Registrable Securities
entitled to participate in such offering or, if such offering shall have been
commenced, having elected to participate in such offering. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of certain Holders and that
does not directly or indirectly affect the rights of other Holders may be given
by Holders of a majority of the Registrable Securities to which such waiver or
consent relates; provided, however, that the provisions of this sentence may not
be amended, modified, or supplemented except in accordance with the provisions
of the immediately preceding sentence. No waiver of any terms or conditions of
this Agreement shall operate as a waiver of any other breach of such terms and
conditions or any other term or condition, nor shall any failure to enforce any
provision hereof operate as a waiver of such provision or of any other provision
hereof. No written waiver hereunder, unless it by its own terms explicitly
provides to the contrary, shall be construed to effect a continuing waiver of
the provisions being waived and no such waiver in any instance shall constitute
a waiver in any other instance or for any other purpose or impair the right of
the party against whom such waiver is claimed in all other instances or for all
other purposes to require full compliance with such provision. The failure of
any party to enforce any provision of this Agreement shall not be construed as a
waiver of such provision and shall not affect the right of such party thereafter
to enforce each provision of this Agreement in accordance with its terms.

(g) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery, by electronic mail or by facsimile transmission. Such notice
or communication shall be deemed given (i) if mailed, two days after the date of
mailing, (ii) if sent by national courier service, one Business Day after being
sent, (iii) if delivered personally, when so delivered, (iv) if sent by
electronic mail, on the Business Day such electronic mail is transmitted, or (v)
if sent by facsimile transmission, on the Business Day such facsimile is
transmitted, in each case as follows:

(A) If to the Company:

 

Goodrich Petroleum Corporation Attn: Michael J. Killelea, Senior Vice President,
General Counsel and Corporate Secretary 801 Louisiana, Suite 700

Houston, Texas 77002

Tel: (713) 780-9494

Fax: (713) 780-9254

E-mail: Mike.Killelea@goodrichpetroleum.com

 

25



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Vinson & Elkins LLP

Attn: Harry Perrin

1001 Fannin Street, Suite 2500

Houston, Texas 77002-6760

Tel: (713) 758-2548

Fax: (713) 615-5016

E-mail: hperrin@velaw.com

and

Vinson & Elkins LLP

Attn:   David S. Meyer   Lauren R. Kanzer

666 Fifth Avenue, 26th Floor

New York, New York 10103-0040

Tel: (212) 237-0058

Fax: (917) 849-5358

E-mail:   dmeyer@velaw.com   lkanzer@velaw.com

(B) If to the Holders (or to any of them), at their addresses as they appear in
the records of the Company or the records of the transfer agent or registrar, if
any, for the Registrable Securities.

If any time period for giving notice or taking action hereunder expires on a day
which is a Saturday, Sunday or legal holiday in the State of New York or the
jurisdiction in which the Company’s principal office is located, the time period
shall automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a joinder to this Agreement in form and
substance reasonably satisfactory to the Company agreeing to be bound by its
terms. No assignment or delegation of this Agreement by the Company, or any of
the Company’s rights, interests or obligations hereunder, shall be effective
against any Holder without the prior written consent of such Holder.

 

26



--------------------------------------------------------------------------------

(i) Execution and Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same Agreement.

(j) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties. No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of a
facsimile machine or other electronic means as a defense to the formation or
enforceability of a contract and each such party forever waives any such
defense.

(k) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) to the extent such rules or provisions would
cause the application of the laws of any jurisdiction other than the State of
New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that (i)
such party and such party’s property is immune from any legal process issued by
such courts or (ii) any litigation or other proceeding commenced in such courts
is brought in an inconvenient forum. The parties hereby agree that mailing of
process or other papers in connection with any such action or proceeding to an
address provided in writing by the recipient of such mailing, or in such other
manner as may be permitted by law, shall be valid and sufficient service thereof
and hereby waive any objections to service in the manner herein provided.

(l) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR

 

27



--------------------------------------------------------------------------------

IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 15(l) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

(m) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or the effectiveness or validity of any provision in any
other jurisdiction, and this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

(n) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time.

(o) Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(p) Termination. The obligations of the Company and of any Holder, other than
those obligations contained in Section 11 and this Section 15, shall terminate
with respect to the Company and such Holder as soon as such Holder no longer
beneficially owns any Registrable Securities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

GOODRICH PETROLEUM CORPORATION By:  

/s/ Michael J. Killelea

Name:   Michael J. Killelea Title:   Senior Vice President, General Counsel and
Corporate Secretary

Signature Page to Registration Rights Agreement (Notes)



--------------------------------------------------------------------------------

EACH ENTITY LISTED ON SCHEDULE A HERETO By:   Shenkman Capital Management, Inc.,
in its capacity as investment manager to each Shenkman Purchaser listed on
Schedule A hereto By:   /s/ Justin Slatky   Name:   Justin Slatky   Title:  
Executive Vice President

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

FRANKLIN ADVISERS, INC., as investment manager on behalf of certain funds and
accounts By:   /s/ Glenn Voyles   Name: Glenn Voyles   Title: Vice President,
Director of Portfolio Management

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

O’CONNOR GLOBAL MULTI-STRATEGY ALPHA MASTER LIMITED By:   UBS O’Connor LLC, its
investment adviser By:   /s/ Andrew Martin   Name:   Andrew Martin   Title:  
Managing Director By:   /s/ Joseph Workman   Name:   Joseph Workman   Title:  
Deputy General Counsel By:   /s/ Jeff Richmond   Name:   Jeff Richmond   Title:
  Executive Director

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA (LEVERED) MASTER LIMITED By:   UBS
O’Connor LLC, its investment adviser By:   /s/ Andrew Martin   Name:   Andrew
Martin   Title:   Managing Director By:   /s/ Joseph Workman   Name:   Joseph
Workman   Title:   Deputy General Counsel By:   /s/ Jeff Richmond   Name:   Jeff
Richmond   Title:   Executive Director

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC, with respect to only its Credit Trading group By:  
/s/ Christopher Cestaro   Name:   Christopher Cestaro   Title:   Authorized
Signatory

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

CVC GLOBAL CREDIT OPPORTUNITIES MASTER FUND, LP By:   Its Investment Advisor CVC
Credit Partners, LLC By:   /s/ Scott Bynum   Name:   Scott Bynum   Title:  
Managing Director

 

☒ By checking this box, the Holder signing above hereby requests the inclusion
of all of its Registrable Securities in the Initial Shelf Registration
Statement.

 

☐ By checking this box, the Holder signing above hereby requests the inclusion
of                                          of its Registrable Securities in the
Initial Shelf Registration Statement, constituting less than all of its
Registrable Securities.

[Signature Page to Registration Rights Agreement (Notes)]



--------------------------------------------------------------------------------

SCHEDULE A

The PNC Financial Services Group, Inc. Pension Plan

EDS 1994 Pension Scheme

EDS Retirement Plan

P SCM Energy HY Ltd.

Shenkman Energy Opportunity Master Fund Ltd.

Four Points Multi-Strategy Master Fund Inc.